Citation Nr: 1621126	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  16-08 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC).


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) from a November 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  In that decision, the RO denied the appellant's application for DIC because her spouse did not have qualifying service, rendering her ineligible for these VA benefits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant's spouse did not have active military, naval, or air service, and is not an individual or a member of a group considered to have performed active military, naval, or air service; the appellant's spouse had no recognized service.


CONCLUSION OF LAW

The appellant's spouse does not have status as a veteran for purposes of her claim for entitlement to DIC, and she therefore does not meet the basic eligibility requirements for VA benefits. 38 U.S.C.A. §§ 101, 107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.40, 3.41, 3.203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  This is such a case.  To the extent that there is a duty to attempt to verify claimed service, such duty has been met.

As discussed below, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to veteran status.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004). 

Eligibility for VA benefits is governed by statutory and regulatory law which defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The term 'veteran' is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 'service-connected' disability is a disability that was incurred or aggravated in the line of duty during active military, naval, or air service.  38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k). 'Active military, naval, and air service' includes active duty.  'Active duty' is defined as full-time duty in the Armed Forces. 38 C.F.R. § 3.6(a)-(b).

'Armed Forces' consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.  Additionally, service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.

For a Regular Philippine Scout or a member of one of the regular components of the Philippine Commonwealth Army while serving with the Armed Forces of the United States, the period of active service will be from the date certified by the Armed Forces as the date of enlistment or date of report for active duty, whichever is later, to date of release from active duty, discharge, death, or in the case of a member of the Philippine Commonwealth Army, June 30, 1946, whichever was earlier.  38 C.F.R. § 3.41.

A surviving spouse is entitled to DIC only if the deceased spouse was a veteran.  38 U.S.C.A. §§ 1318, 5121, 1541 (West 2014).  For the purpose of establishing entitlement to pension, compensation, DIC, or burial benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of the VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of this section, VA shall request verification of service from a service department.  38 C.F.R. § 3.203.  With regard to Philippine service, certifications by the service department will be accepted as establishing periods of recognized service as a Philippine Scout, a member of the Philippine Commonwealth Army serving with the Armed Forces of the United States, or as a guerrilla.  38 C.F.R. §§ 3.8, 3.9.  United States Court of Appeals for Veterans Claims has repeatedly held that findings by a United States service department verifying or denying a person's service are binding and conclusive upon the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Here, the appellant has contended that her deceased husband was a World War II veteran.  The appellant submitted her husband's discharge orders from the Philippine Army, which indicated that he served as a private with the 103rd Squadron of the Guerilla United States Philippine Islands Forces (USPIF), Kalayaan Command, from June 1942 to April 1946.  

However, as the subject's name was not listed on the Reconstructed Recognized Guerilla Roster maintained by the RO, the RO requested that the National Personnel Records Center (NPRC) verify the subject's service.  In August 2014, the NPRC responded that, "Subject has no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces."  

The RO sent a second request to the NPRC to verify the subject's service.  However, in September 2014, the NPRC again responded that, "Subject has no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces."  

An August 2014 Certification of the Armed Forces of the Philippines, Office of Adjutant General, confirmed that the subject was not carried in the Reconstructed Recognized Guerilla Roster of 1948.  

In October 2014, the RO sent a third request to the NPRC to re-verify the subject's service due to a variation in the name under which he may have served and to consider additional units in which he may have served.  However, in November 2014, the NPRC again responded that, "Subject has no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces."  

In July 2015, the RO sent a request to the Adjutant General of the U.S. Department of the Army to verify the subject's service.  However, in December 2015, the Brigadier General responded that, based on a review of the information provided and official information contained in Army records maintained by the NPRC, they were unable to change the previous negative service determination for the subject.  The correspondence explained that they were unable to verify service without a PA AGO Form 23 (Affidavit for Philippine Army Personnel) and a corresponding unit roster, and that they were not able to accept a Certification from General Headquarters, Armed Forces of the Philippines, to verify service.    

It is not alleged that the decedent had any other service.  Accordingly, the Board finds the appellant's deceased spouse did not have the requisite service and was not a veteran so as to establish her basic eligibility for VA DIC benefits based on his service.  Since the law is dispositive in this matter, the claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).


ORDER

Basic eligibility for VA benefits is not established; entitlement to DIC benefits is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


